Exhibit 10.5

 

[tv500041_ex10-5img1.jpg] 

 

Amendment No. 001 to

Interim Funding Schedule – No. 001

 



THIS AMENDMENT, dated as of June 20, 2018, amends that certain Interim Funding
Schedule – No. 001 dated June 22, 2017, to that certain Master Equipment Lease
Agreement dated as of June 22, 2017 (the “Master Lease”) between FIFTH THIRD
BANK, as Lessor, and JETPAY PAYMENT SERVICES, FL, LLC, as Lessee. Unless
otherwise specified herein, all capitalized terms shall have the meanings
ascribed to them in the Master Lease.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lessor and Lessee hereby agree that from and after the date
hereof:

 

1.The first sentence in Paragraph 1 shall be deleted in its entirety and
replaced with the following language:

 

“All of the terms of the Master Equipment Lease Agreement dated as of June 22,
2017 (as amended, supplemented or modified from time to time, the “Master
Lease”) between Lessee and Lessor are incorporated by reference herein.”

 

2.Section 2(a) shall be deleted in its entirety and replaced with the following
language:

 

(a)       Subject to the terms and conditions set forth herein, on or before
December 31, 2018 (the “Interim Funding Termination Date”), at the request of
Lessee, Lessor shall fund the purchase of Equipment by making advances in
respect of the purchase price of such Equipment to the Supplier and/or for
reimbursement to Lessee (collectively, the “Interim Advances”) for Equipment
specifically identified by Lessee prior to the Interim Funding Termination Date.
The aggregate amount of Interim Advances paid by Lessor hereunder shall not
exceed a total of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) less the current outstanding balance of $592,146.96 for a total
availability of $907,853.04 (the “Estimated Funding Amount”).

 

EXCEPT AS MODIFIED HEREBY, ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE
MASTER LEASE AND THE INTERIM FUNDING AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND ARE IN ALL RESPECTS HEREBY RATIFIED AND AFFIRMED.

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this amendment as of the
date first above written.

 

LESSOR:   LESSEE:       FIFTH THIRD BANK   JETPAY PAYMENT SERVICES, FL, LLC    
        By: JetPay Corporation, its sole member         By:  /s/ Laurel Sebree  
By:  /s/ Gregory Krzemien           Name: Laurel Sebree   Name:  Gregory
Krzemien           Title: Vice President   Title: Chief Financial Officer

 

 



© 2008 Fifth Third Bancorp 

 

 

